The contention of plaintiff, Gilchrist, is that he is entitled to the commission because it was he that brought Wallace, the purchaser, and Campbell together. It is not contended that he took any part in making the sale at the time it was made. The evidence shows that Wallace had given up the matter of buying this land and would not have bought it if Wilcox had not gone to see him and arranged to try to get the price reduced and agreed to assist him in getting a loan on the place for the amount of money that he needed to purchase the land. Wallace stated in his testimony that he had made up his mind that he would not buy the land unless he got it for less money, and evidently was giving the matter no consideration until Wilcox came out and opened up the negotiations and found that Wallace did not have money enough to pay cash for the land. Wilcox agreed to try to get the price reduced and agreed to assist Wallace in getting money to complete the purchase. Wallace went down to Seiling and saw Wilcox and they drove out and saw Campbell and closed the deal. It will be remembered that Wallace went to Seiling to see Wilcox in the first place, but he being out he fell in with Gilchrist and got to talking to him about some grass land and Gilchrist showed him some land, among which was the land belonging to Campbell. He brought Campbell and Wallace together, but no deal was made. Wallace stated that the price was too high. Counsel for plaintiff in his brief relies upon the rule that where a broker produces a purchaser, ready, willing and able to purchase, and who does afterwards purchase the land from the owner, that the broker is entitled to commission. This rule has been stretched the limit in order to protect brokers from being beat out of their commission. But does that rule apply in this case? It is true that Gilchrist brought Wallace and Campbell together, but nothing came of his bringing them together, because Wallace thought the price was too high, and he did not have sufficient money to pay cash. He agreed to think it over and left, and went home. At the time Wilcox went to see him, he said that he had given up all idea of buying the land, for the reason that he thought the price was too high, and that he could not pay all cash, and therefore it would be impossible for him to make the deal on the terms proposed at the time Gilchrist took him out to see Campbell. So that, in our judgment, Gilchrist taking Wallace out to see Campbell was not the procuring cause of Campbell getting a purchaser for his land. It seems to us that the procuring cause, and the one that moved Wallace to purchase the land, was getting a reduction of the price and Wilcox agreeing to assist him in getting the money that he needed to complete the deal. It is evident from the testimony that no deal would have been made with Wilcox if he had not gotten a reduction of the price and agreed to assist Wallace in getting the money to complete the deal. The trial court evidently took this view of the case and awarded the money paid into court by Campbell to Wilcox. The counsel for plaintiff in error has cited a great many cases from other jurisdictions which are practically the same as the decision of our own court. But so far as we have examined the cases cited, the facts are so different from the facts in this case that we do not think they are applicable. The case of Roberts v. Markham et al.,26 Okla. 387, 109 P. 127, has been followed by this court up to the present time. The second paragraph of the syllabus of that case is as follows:
"Brokers — Right to Commission. If, after the lot or realty is placed in the agent's hands for sale, it is brought about and procured by his advertisements or exertions, he will be entitled to his commission, or if the agent introduces or discloses the name of the purchaser to the vendor for such purpose, and through such introduction or disclosure negotiations for the sale of the property are begun, and then effected by the vendor, the agent is entitled to his commission."
This opinion has been followed by this court in many cases, among which are Eichoff v. Russell, 46 Okla. 512, 149 P. 146; Doub  Co. v. Taylor, 48 Okla. 713, 150 P. 682; Treese v. Shoemaker, 80 Okla. 235, 195 P. 766 *Page 9 
. The second paragraph of the syllabus of the last cited is as follows:
"Brokers — Right to Commission — Procuring Cause in Securing Lease. A broker employed to secure a lease is entitled to his commission if during the continuance of his agency he is the efficient or procuring cause of the execution of the lease, though the actual agreement for the lease is made by the principal with the owner of the land; and the broker will be regarded the procuring efficient cause if his efforts are the foundation upon which the negotiations resulting in the execution of the lease are begun."
It is clear to our minds, from the evidence in this case and the rule laid down in the foregoing cases, that the plaintiff, Gilchrist, was not the procuring cause of Campbell making the sale, for it is clear from the testimony that Wallace would not have given the matter of buying this land any further consideration if Wilcox had not gone to him and procured a reduction in the price and arranged to carry him for part of the purchase money. This was the procuring cause and not the bringing of the parties together by Gilchrist. We are of the opinion that the case was fairly tried, and that the evidence amply supports the judgment of the court, and under the rule that where a case is tried to the court without a jury that its findings on the evidence has the same binding force as the verdict of the jury, the judgment in this case should, in all things, be affirmed.
By the Court: It is so ordered.